internal_revenue_service number release date index number ------------------------------ ------------------------------------ re -------------------------- legend donor department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi plr-109413-17 date date -------------------------- -------------------------------------- ------------------------- ------------------------- ---------------------------------- ------------------------------------------------------------------------ child accountant attorney trust ----------------------- ----------------------- date ------- year year ------- ------- year ------- year -------------------------- year sec_2 through years through -------------------------- ------- year ------- year ---------- x company ---------------------------------- ---------- a ---------- b c ---------- ---------- d dear ------------------- plr-109413-17 this letter responds to a letter from your authorized representative dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations the facts and representations submitted are summarized as follows on date donor established trust an irrevocable_trust for the primary benefit of child although trust has generation-skipping_transfer gst potential a portion of trust has the potential to be included in the gross_estate of a non-skip_person other than the transferor if such person died immediately_after_the_transfer in year donor transferred x shares of company stock to trust in each of year sec_2 through donor transferred dollar_figurea in cash to trust in each of years through donor transferred dollar_figureb in cash to trust in year donor transferred dollar_figurec in cash to trust and transferred dollar_figured in cash to trust in year year sec_1 through are prior to and year sec_4 through are after donor retained accountant and attorney for advice on reporting the transfers and preparing any necessary form sec_709 united_states gift and generation-skipping_transfer_tax return at all times donor indicated his intention that trust be exempt from gst tax accountant prepared a year form_709 on which donor reported his year transfer to trust however in preparing this form accountant failed to allocate donor’s available gst_exemption to the transfer to trust no form sec_709 were prepared or filed for year sec_2 through based on accountant’s and attorney’s advice that filing form sec_709 was not necessary it is represented that donor has sufficient gst_exemption to allocate to the transfers donor requests an extension of time under sec_2642 and sec_301_9100-3 to i allocate gst_exemption to his transfers to trust in year sec_1 through and ii elect under sec_2632 to treat trust as a gst_trust with respect to all transfers made by donor to trust law and analysis sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any plr-109413-17 of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of certain taxes and charitable deductions under sec_2631 individuals are allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor for purposes of determining the inclusion_ratio sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable sec_2632 is effective for transfers subject_to chapter or made after date and to estate_tax inclusion periods etips ending after date see pub_l_no sec_561 sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that the term gst_trust means a_trust that could have a gst with respect to the transferor unless the trust is described in sec_2632 through vi sec_2632 provides that an individual may elect to treat any trust as a gst_trust for purposes of sec_2632 with respect to any or all transfers made by such individual to such trust sec_2632 provides in part that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a transferor may elect to treat any trust as a gst_trust gst_trust election without regard to whether the trust is subject_to sec_2642 with respect to a any current-year transfer or any or all current-year transfers by the electing transferor to the trust b any selected future transfers c all future transfers by the electing transferor to the trust or d any combination of these sec_26_2632-1 provides that to make a gst_trust election the transferor must attach a statement gst_trust election statement to a form_709 filed on or before the due_date for timely filing the form_709 for the calendar_year in which the first plr-109413-17 transfer to be covered by the gst_trust election is made whether or not any transfer was made in the calendar_year for which the form_709 was filed and whether or not a form_709 otherwise would be required to be filed for that year the gst_trust election statement must identify the trust specifically describe or otherwise clearly identify the transfers to be covered by the election and specifically provide that the transferor is electing to have the trust treated as a gst_trust with respect to the covered transfers sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-109413-17 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied donor is granted an extension of time of days from the date of this letter to allocate gst_exemption to his gifts made in year year and year the allocations will be effective as of the date of the transfers and the value of the transfers as determined for federal gift_tax purposes will be used in determining the amount of donor’s gst_exemption to be allocated the allocation of gst_exemption for year should be made on a supplemental form_709 for that year the allocations for year and year should be made on form sec_709 for those years likewise donor is granted an extension of time days from the date of this letter to elect to treat trust as a gst_trust for purposes of sec_2632 with respect to the year transfer and all subsequent transfers by donor to trust the automatic allocation rules of sec_2632 will automatically allocate donor unused gst_exemption to trust the value of the transfers to trust as determined for federal gift_tax purposes will be used in determining the amount of donor’s unused gst_exemption to be allocated to trust the election to treat trust as a gst_trust should be made by filing a form_709 for year that includes the fair_market_value of the property transferred to trust in year and on which donor makes the election to treat trust as a gst_trust for purposes of sec_2632 with respect to the current_year and all subsequent transfers made by donor to trust donor’s supplemental form_709 for year and form sec_709 for year year and year should be filed with the internal_revenue_service cincinnati service_center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose plr-109413-17 except as expressly provided herein we express no opinion on the federal tax consequences of the transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries karlene lesho karlene lesho senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
